          Case 1:18-cv-11638-PBS Document 48 Filed 02/27/19 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT FOR THE

                              DISTRICT OF MASSACHUSETTS



 UNADA (HK) LTD,

                Plaintiff,

        v.                                            Civil Action No.: 1:18-cv-11638-PBS

 EC DRIVES, LLC and SPM (UK) LIMITED,                 JURY TRIAL DEMANDED

                Defendants.



                   SECOND JOINT MOTION TO EXTEND DEADLINES
                    REGARDING NEUTRAL EXPERT EVALUATION

       On February 14, 2018 the Court granted the Parties’ Joint Motion to Extend Deadlines

Regarding Neutral Expert Evaluation prescribing a neutral expert evaluation of the motors at

issue in this lawsuit. (Order; ECF No. 43.) The Parties’ requested a three-week extension of the

original deadlines due to unforeseen delays in obtaining samples of the relevant motors for

review by the neutral expert selected by the Parties. (Joint Mot. 1-2, ECF No. 1.)

       The Parties now respectfully request a second three-week extension of the relevant

deadlines for two reasons. First, the Parties are engaged in settlement discussions and are

preparing to exchange a draft written settlement agreement. Second, despite the Parties’ good

faith attempts to resolve discovery disputes central to the neutral expert’s evaluation, the Parties

have been unable to resolve one issue and the Plaintiff has requested the Court’s intervention.

(Pl.’s Mot. Compel, ECF No. 46.) Because the deadline for Defendants’ response to Plaintiff’s

Motion to Compel falls three days before the current deadline for the Parties to submit their

opening briefs to the neutral expert and such briefs would be affected by the outcome of


SECOND JOINT MOTION TO EXTEND DEADLINES REGARDING NEUTRAL
EXPERT EVALUATION
                                                       Page 1 of 4
          Case 1:18-cv-11638-PBS Document 48 Filed 02/27/19 Page 2 of 4



Plaintiff’s Motion to Compel or obviated entirely by a settlement agreement, the Parties jointly

and respectfully request that the Court extend the current deadlines by three weeks as follows:

          Event              Original Deadline       Current Deadline         Proposed New

                                                                                 Deadline

 Submission of opening      February 22, 2019       March 15, 2019        April 5, 2019
 briefs to the neutral
 expert
 Submission of              March 22, 2019          April 12, 2019        May 3, 2019
 responsive briefs to the
 neutral expert
 Hearing between the        On or before April      On or before May      On or before June 7,
 parties and before the     26, 2019                17, 2019              2019
 neutral expert
 Neutral expert issues      Within thirty days      (No change)           (No change)
 report                     of the hearing
 Parties’ objections to     Within fourteen         (No change)           (No change)
 report                     days of the issuance
                            of the expert’s
                            report
 Expert’s response to       Within fourteen         (No change)           (No change)
 objections/issuance of     days of receipt of
 revised report             the parties’
                            objections
 Parties’ Joint Notice to   Within fourteen         (No change)           (No change)
 Court                      days of the issuance
                            of the expert’s
                            report or revised
                            report, whichever is
                            later


       Accordingly, the Parties jointly and respectfully request that the Court extend the current

deadlines for the neutral expert evaluation as set forth above.




SECOND JOINT MOTION TO EXTEND DEADLINES REGARDING NEUTRAL
EXPERT EVALUATION
                                                       Page 2 of 4
         Case 1:18-cv-11638-PBS Document 48 Filed 02/27/19 Page 3 of 4



                                            Respectfully submitted,

Dated: February 26, 2019

  /s/Anderson J. Duff                        /s/Brian M. Gaff
  Anderson J. Duff (BBO #687154)             Brian M. Gaff (BBO #642297)
  REVISION LEGAL, PLLC                       Chet Campbell (BBO #688190)
  244 5th Ave. Ste. 2230                     FISH & RICHARDSON P.C.
  New York, NY 10001                         One Marina Park Drive
  (t) 212.996.4103 (f) 212.996.5863          Boston, MA 02210-1878
  anderson@revisionlegal.com                 (617) 542-5070 Fax (617) 542-8906
                                             gaff@fr.com
                                             cycampbell@fr.com

  John Di Giacomo (pro hac vice)             Jayme Partridge (pro hac vice)
  REVISION LEGAL, PLLC                       Caitlin M. Dean (pro hac vice)
  444 Cass St. Ste. D                        FISH & RICHARDSON P.C.
  Traverse City, MI 49684                    1221 McKinney Street, Suite 2800
  (t) 231.714.0100 (f) 231.714.0200          Houston, TX 77010-2026
  john@revisionlegal.com                     (713) 654-5300 Fax (713) 652-0109
                                             partridge@fr.com
                                             cdean@fr.com

  Attorneys for Plaintiff Unada (HK) Ltd.    Attorneys for Defendants EC Drives, LLC
                                             and SPM (UK) Limited




  IT IS SO ORDERED,
                                             __________________________________
  Dated:_______________________              The Honorable Patti B. Saris
                                             United States Chief District Judge




SECOND JOINT MOTION TO EXTEND DEADLINES REGARDING NEUTRAL
EXPERT EVALUATION
                                                       Page 3 of 4
         Case 1:18-cv-11638-PBS Document 48 Filed 02/27/19 Page 4 of 4



           CERTIFICATE OF SERVICE PURSUANT TO LOCAL RULE 5.2(B)

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on February 27, 2019.

                                              /Anderson J. Duff/




SECOND JOINT MOTION TO EXTEND DEADLINES REGARDING NEUTRAL
EXPERT EVALUATION
                                                       Page 4 of 4
